COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:        Cecilia Clinkscale v. Corporate Auto Services, et al.

Appellate case number:      01-15-00938-CV

Trial court case number:    1059855

Trial court:                County Civil Court at Law No. 1 of Harris County

      The en banc court has unanimously voted to deny appellant’s amended motion for
en banc reconsideration of the memorandum opinion and judgment, issued on March 22,
2016.

       It is ordered that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting for the En Banc Court*

Date: July 21, 2016

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.